DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/908,922
This Office Action is responsive to the amended claims of January 27, 2022.
Claims 1-9 have been examined on the merits.  Claims 1-2 and 6 are currently amended.  Claims 4-5 are previously presented.  Claims 3 and 7-9 are original.
Priority
Applicants identify the instant application, Serial #:  16/908,922, filed 06/23/2020, which claims foreign priority to Korean application:  10-2019-0082765, filed 07/09/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is June 23, 2020, as Applicants have not perfected foreign priority (Korean foreign priority application ‘765 is in Korean, and therefore, it is not possible to tell if instant claims find verbatim support in the foreign priority application).  Applicants must file a certified English-language translation of the foreign priority application 10-2019-0082765 to attempt to perfect foreign priority.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of January 27, 2022.
The Examiner has reviewed the claim amendments and Reply of 01/27/2022.
The claim objection against all claims (see paragraph 14 in previous Office Action) is rendered moot as Applicants removed the extraneous lines in all the claims.
The claim objection against claim 1 and others (see paragraph 15 in previous Office Action) is withdrawn as Applicants removed parentheticals surrounding limitations.
The claim objections against claim 6 (see paragraphs 16-17 in previous Office Action) are withdrawn as Applicants have added commas between compounds in the list of compounds AND Applicants deleted the brackets surrounding certain compounds, as requested.
The indefiniteness rejection against claim 6 (see paragraphs 18-20 in previous Office Action) is rendered moot as Applicants deleted all references to “Dn” in claim 6, as requested.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "Ar2" in the illustration of formula (1) of base claim 1.  There is insufficient antecedent basis for this limitation in the claim 1 narrative since the illustrated Ar2 is not further defined in the claim 1 narrative.
A comparison between the instant claim-set (of 01/27/2022) and the previous claims (of 08/03/2021) shows that Ar2 was further defined as 
    PNG
    media_image1.png
    340
    535
    media_image1.png
    Greyscale
 .  However, now, the 
    PNG
    media_image2.png
    317
    297
    media_image2.png
    Greyscale
 is just floating in space and not associated in any way with the genus formula (1).  As such, this renders the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since the artisan has no idea how 
    PNG
    media_image2.png
    317
    297
    media_image2.png
    Greyscale
 is associated with genus formula (1) and to what variable(s) Ar2 is further defined in the latest amended claims of 01/27/2022.
This rejection also applies to claims 2-9, since claims 2-9 refer back to base claim 1 but do not remedy the rationale underpinning this rejection.
Please refer back to the previous (08/03/2021) claims when amending the instant claims to overcome this rejection (by further defining Ar2 as:   
    PNG
    media_image2.png
    317
    297
    media_image2.png
    Greyscale
 ) while simultaneously avoiding the objections and indefiniteness issues plaguing the last claim-set.
This rejection is properly made FINAL based on Applicants’ claim amendments.
Claim 1 recites the limitation "R1, R2, R3, and R4" in the illustration 
    PNG
    media_image2.png
    317
    297
    media_image2.png
    Greyscale
 within base claim 1.  There is insufficient antecedent basis for these limitations in the claim 1 narrative since said narrative does not further define R1, R2, R3, and R4.
As drafted, the illustration 
    PNG
    media_image2.png
    317
    297
    media_image2.png
    Greyscale
 , which contains R1, R2, R3, and R4 renders the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since the artisan has no idea to what R1, R2, R3, and R4  are further defined.
This rejection also applies to claims 2-9, since claims 2-9 refer back to base claim 1 but do not remedy the rationale underpinning this rejection.
Applicants need to add further limitations for each of R1, R2, R3, and R4 in the claim 1 narrative to render moot this rejection.  A comparison between this (01/27/2022) claim-set and the previous (08/03/2021) claim-set shows that Applicants previously defined R1, R2, R3, and R4 in the claim 1 narrative.  Therefore, please review the previous claims and carefully copy relevant limitations into the amended claim 1 to render moot this rejection and avoid causing new indefiniteness or written description rejections.
This rejection is properly made FINAL based on Applicants’ claim amendments.

Claim 1 recites the limitations " 
    PNG
    media_image3.png
    559
    709
    media_image3.png
    Greyscale
 ".  There is insufficient antecedent basis for these limitations in the claim 1 narrative as the artisan has no idea how these illustrations related to genus formula (1) of base claim 1.
As drafted, these limitations 
    PNG
    media_image3.png
    559
    709
    media_image3.png
    Greyscale
 are just floating in space—totally disassociated with the genus formula (1) of base claim 1.  As such, the metes and bounds of claim 1 are undefined (hence rendering claim 1 indefinite) since the artisan does not know how the 2 illustrations 
    PNG
    media_image3.png
    559
    709
    media_image3.png
    Greyscale
 related to genus formula (1) of base claim 1.
This rejection also applies to claims 2-9, since claims 2-9 refer back to base claim 1 but do not remedy the rationale underpinning this rejection.
Applicants need to explain in the claim 1 narrative how the two illustrations, above, related to genus formula (1) in order to render moot this rejection.  A comparison with the previous claim-set shows that the relationship to genus formula (1) and hence the relevance of these two illustrations was explained in the previous claim 1 narrative.
This rejection is properly made FINAL based on Applicants’ claim amendments.

Conclusion
No claims are presently allowable as written due to indefiniteness rejections, above.
However, all claims are free of the prior art for the rationale stated within paragraphs 23-26 of the Non-Final Office Action of 09/16/2021.
An art search of genus formula (1) of base claim 1 using Registry, HCaplus, and Casreact databases of STN did not retrieve prior art.  See “SEARCH 6” in enclosed search notes.  Furthermore, an inventor/assignee/owner name search of these “SEARCH 6” STN search results did not retrieve double patent references.
Moreover, an inventor/assignee/owner name search of PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625